647 S.E.2d 606 (2007)
BROWN et al.
v.
PENLAND CONSTRUCTION COMPANY, INC.
No. A05A0960.
Court of Appeals of Georgia.
June 5, 2007.
Christopher D. Balch, Atlanta, for appellants.
Miller & Martin, Larry L. Cash, Chattanooga, TN, William D. Cunningham, LaFayette, for appellee.
SMITH, Presiding Judge.
In Brown v. Penland Constr. Co., 281 Ga. 625, 641 S.E.2d 522 (2006), the Supreme Court affirmed in part and reversed in part this court's opinion in Brown v. Penland Constr. Co., 276 Ga.App. 522, 623 S.E.2d 717 (2005). We therefore vacate our earlier opinion with regard to the judgment against Michael Brown and adopt the judgment of the Supreme Court as our own. The case is remanded to the trial court for entry of judgment consistent with this opinion.
Judgment affirmed in part and reversed in part.
ELLINGTON and ADAMS, JJ., concur.